Citation Nr: 1601123	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period from March 1, 2009 to June 15, 2010.

2.  Entitlement to a permanent total disability rating under 38 C.F.R. § 3.340.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from November 1984 to November 1988.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, which granted a temporary 100 percent rating for PTSD effective from January 13, 2009 based on hospitalization over 21 days, and a 70 percent schedular rating for PTSD effective from March 1, 2009.  Within one year of that rating decision, in July 2010, additional relevant treatment records were received, which rendered the September 2009 rating decision non-final and required a readjudication of the increased rating.  See 38 C.F.R. § 3.156(b) (2015).    

The RO has addressed the increased rating issue on appeal as one for an earlier effective date; however, the issue is actually entitlement to an increased rating in excess of 70 percent for the period from March 1, 2009 to June 15, 2010.  Because additional treatment records relevant to the increased rating claim were received in July 2010, the September 2009 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  Although the question of when entitlement arose for a 100 percent rating for PTSD could be addressed as either an "effective date" or "increased rating" issue, adjudicating the issue as an increased rating is potentially more favorable to the Veteran because it allows a reexamination of the entire rating period from March 1, 2009, rather than from a June 29, 2010 date of what would be either a new claim for increased rating or a notice of disagreement to the "effective date" of June 15, 2010 assigned for the 100 percent rating.  The Board finds that there is no prejudice to the Veteran in now adjudicating the issue as an increased rating appeal rather than an effective date appeal because the April 2011 Statement of the Case (SOC) notified the Veteran of the rating criteria for PTSD, and considered the adjudicative question of when "entitlement arose" to the 100 percent rating for PTSD earlier than June 15, 2010, which is the same adjudicative question as whether a higher 100 percent rating for PTSD was warranted for the period from March 1, 2009 to June 15, 2010. 

The representative has argued that the Veteran submitted a notice of disagreement to the September 2009 rating decision.  Although correspondence was received during the one-year appeal period, the Veteran expressed neither disagreement with the September 2009 rating decision nor the desire for appellate review; therefore, no statement received during the one-year appeal period may be construed as a Notice of Disagreement to the September 2009 rating decision.  See 38 C.F.R. § 20.201 (2015); see also June 2010 VA Form 21-4138 (expressing only the desire for further evaluation of PTSD and a request for an increased rating).  Nonetheless, additional evidence relevant to the rating for PTSD was received during the one-year appeal period (i.e., in July 2010); therefore, the September 2009 rating decision did not become final, and the increased rating issue required a readjudication.  In consideration thereof, the Board finds that the September 2009 rating decision's assignment of a 70 percent rating from March 1, 2009 is on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal because the Veteran was employed throughout the period from March 1, 2009 to June 15, 2010.

FINDINGS OF FACT

1.  During the period from March 1, 2009 to May 31, 2009, severe PTSD symptoms, to include intrusive memories, nightmares, insomnia, hypervigilance, social isolation, and extreme reactions while in intimate relationships, resulted in total occupational and social impairment.  

2.  From May 31, 2009 to June 15, 2010, PTSD was manifested by occupational and social impairment, with deficiencies in most areas, due to symptoms of chronic sleep impairment, short-term memory impairment, suicidal ideation, flashbacks and intrusive thoughts, near-continuous panic affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, including in a work setting, and an inability to establish effective relationships.  

3.  The total occupational and social impairment resulting from PTSD is permanent in nature from June 15, 2010.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 100 percent for PTSD are met for the period from March 1, 2009 to May 31, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  

2.  The criteria for an increased rating in excess of 70 percent for PTSD are not met or approximated for the period from May 31, 2009 to June 15, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2015).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a permanent total disability rating under 38 C.F.R. § 3.340 have been met from June 15, 2010.  38 U.S.C.A. §§ 1502(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340(a), (b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the June 2009 notice letter sent prior to the September 2009 rating decision that assigned the 70 percent rating from March 1, 2009, the RO advised the Veteran to submit evidence showing that the disability had increased in severity, and described the types of information and evidence that should be submitted in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with a VA examination in July 2009.  The examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered the history of PTSD as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiner had adequate facts and data regarding the history and condition of the PTSD when providing the medical opinion.  For these reasons, the Board finds that the VA examination report is adequate for rating purposes, and there is no need for further examination.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  
	
Increased Rating Analysis for PTSD from March 1, 2009 to June 15, 2010

The Veteran seeks a 100 percent rating for PTSD for the period from March 1, 2009 to June 15, 2010.  She contends that, after being rated temporarily totally disabled under 38 C.F.R. § 4.29 due to a January 2009 hospitalization, the rating for PTSD should have been 100 percent, rather than 70 percent, for the period from March 1, 2009.  

For the entire increased rating period (i.e., from March 1, 2009 to June 15, 2010), PTSD has been rated at 70 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 
240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

Rating Period from March 1, 2009 to May 31, 2009

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether PTSD caused total occupational and social impairment for the period from March 1, 2009 to May 31, 2009.  During this portion of the rating period, the Veteran remained on disability leave from the place of employment following a psychiatric hospitalization in order to receive outpatient treatment for PTSD symptoms three or more times per week.  The evidence shows that, during this period, PTSD was manifested by severe symptoms, to include intrusive memories, nightmares, insomnia, hypervigilance, social isolation, and extreme reactions while in intimate relationships.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 100 percent rating for PTSD are met for the period from March 1, 2009 to May 31, 2009 because PTSD symptoms caused total occupational and social impairment for the period.  Although it is unclear from the record the day on which the Veteran returned to full-time work in May 2009, the Board has assigned May 31, 2009 as the date of return to full-time employment in order to give full consideration to the period when the Veteran was on disability leave due to PTSD treatment with no potential of overpayment of benefits.  

From May 31, 2009 to June 15, 2010

For the period from May 31, 2009 to June 15, 2010, the Board finds that the weight of the evidence is against a finding of total occupational and social impairment due to PTSD symptoms so that the criteria for a 100 percent rating were met or approximated for any period.  Throughout the period, PTSD was manifested by occupational and social impairment, with deficiencies in most areas, due to symptoms of chronic sleep impairment (i.e., nightmares and insomnia), short-term memory impairment, suicidal ideation, flashbacks and intrusive thoughts, near-continuous panic affecting the ability to function independently, appropriately, and effectively (i.e., panic attacks at work approximately 50 to 70 percent of the time), difficulty in adapting to stressful circumstances, including in a work setting (i.e., severe problems with her mostly male colleagues), and an inability to establish effective relationships (i.e., ongoing difficulty trusting others and difficulty feeling safe in social and intimate relationships).  This level of impairment is consistent with a 70 percent rating for PTSD.  

The next higher 100 percent rating for PTSD is not warranted for this period because occupational impairment due to PTSD during this portion of the rating period was not total.  Although PTSD symptoms were severe and the Veteran had difficulty in the work setting after she returned to work in May 2009, she continued to work full-time until being placed on disability leave on June 15, 2010.  For this reason, the Board finds that the criteria for a 100 percent rating are not met or approximated during the period.  Because the preponderance of the evidence is against a rating in excess of 70 percent from May 31, 2009 to June 15, 2010, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

Because the Veteran is in receipt of the maximum schedular rating of 100 percent from March 1, 2009 to May 31, 2009, which recognizes total occupational and social impairment and GAF scores indicating serious symptoms of PTSD during the period, there is no additional impairment possible that is not recognized by the schedular rating criteria.  As there is no higher schedular or extraschedular rating legally possible, the extraschedular rating provisions at 38 C.F.R. § 3.321(b)(1)  (2015), which are only for application when the schedular rating is less than total (100 percent), are not potentially applicable for this period.  Further, all the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's total occupational and social impairment are specifically included in the rating schedule, as the assigned 100 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, are part of the schedular rating criteria (which incorporate the DSM-IV criteria).  38 C.F.R. § 4.125 (2015).

For the period from May 31, 2009 to June 15, 2010, the Board does not find any symptoms or functional impairment that are not already encompassed by the 70 percent rating from May 31, 2009 to June 15, 2010.  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of symptoms and clinical findings.  The disability picture associated with PTSD approximates occupational and social impairment, with deficiencies in most areas, due to symptoms of chronic sleep impairment (i.e., nightmares and insomnia), short-term memory impairment, suicidal ideation, flashbacks and intrusive thoughts, near-continuous panic affecting the ability to function independently, appropriately, and effectively (i.e., panic attacks at work approximately 50 to 70 percent of the time), difficulty in adapting to stressful circumstances, including in a work setting (i.e., severe problems with her mostly male colleagues), and an inability to establish effective relationships (i.e., ongoing difficulty trusting others and difficulty feeling safe in social and intimate relationships).  The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD disability, the Board finds that the criteria for referral for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b)(1).

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 

Permanent Total Rating Legal Criteria

Generally, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a). 

Under 38 C.F.R. § 3.340(b), permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of the eyes, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  Id.  Other factors to consider include failure to pursue treatment and whether the disability has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote.  See KL v. Brown, 5 Vet. App. 205, 208 (1993).

Permanent Total Rating Analysis

The Veteran seeks a permanent total rating under 38 C.F.R. § 3.340 based on the severity and permanence of PTSD.  She generally contends that there is evidence of worsening PTSD during the period, and it is unlikely that PTSD will improve.  See April 2011 VA Form 21-4138.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a permanent total rating under 38 C.F.R. § 3.340 are met.  Typically, psychiatric disabilities are not "static" disabilities by nature, and the severity of a psychiatric disability fluctuates over time and/or with treatment.  See generally 38 C.F.R. § 4.129 (noting that mental disorders that develop in service as a result of a highly stressful event that is severe enough to bring about the veteran's release from active service should be assigned an initial 50 percent rating, at minimum, and scheduled for an examination within the six month period following service separation to determine whether a change in rating is warranted).  In the September 2010 letter discussed above, one treating therapist expressed hope that various treatments for PTSD would improve the prognosis and allow the Veteran to return to work in the future.  This evidence weighs against finding that the probability for improvement for PTSD is unlikely and the severity of the Veteran's PTSD is permanent.  


However, in a later November 2013 letter, another treating therapist wrote that the Veteran then presented with some of the worst PTSD symptoms witnessed during sixteen years of practicing therapy in an outpatient setting.  The treating therapist noted that a 2012 attempt at employment failed after only a few months because the Veteran began to experience increased fear, anxiety, and suicidal thoughts.  The treating therapist also noted that the Veteran had severe and complex symptoms of PTSD, had a minimal support system, and was in "desperate need of ongoing therapeutic treatment and support."  The therapist stressed the need for continued treatment and described the Veteran's PTSD as "debilitating and complex."    

At the February 2015 VA PTSD examination performed over a year later, the VA examiner opined that the PTSD continued to cause total occupational and social impairment.  The February 2015 VA examiner also noted that PTSD was manifested by symptoms of depressed mood, anxiety, suspiciousness, near-continuous pain or depression affecting the ability to function, chronic sleep impairment, mild memory loss, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control.  

Thus, although the September 2010 treating therapist was initially hopeful that therapy and other treatment for PTSD would improve the prognosis and allow the Veteran to return to work, the evidence shows that treatment since 2010 has not improved PTSD.  Despite the Veteran's active participation in PTSD treatment, PTSD symptoms have remained essentially unchanged throughout the five year period (i.e., causing total occupational and social impairment) since being placed on disability, and increased when the Veteran briefly attempted to return to work.  In consideration thereof, the Board finds that the evidence shows PTSD to be of longstanding duration, totally incapacitating, and of such a nature as to render the 

probability of permanent improvement remote.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a permanent and total rating under 38 C.F.R. § 3.340 for PTSD are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

An increased rating of 100 percent for PTSD from March 1, 2009 to May 31, 2009 is granted; an increased rating in excess of 70 percent for PTSD from May 31, 2009 to June 15, 2010 is denied.  

A permanent total disability rating under 38 C.F.R. § 3.340 is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


